Exhibit 10.163

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
hereby grants to Richard Nottenburg (the “Grantee”) a total of 10,000 Deferred
Stock Units (the “Granted Units”) as of December 3, 2009.

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4.

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan and the Stock Incentive
Compensation Plan (2005) Addendum dated July 5, 2005 (together the “Plan”),
which is incorporated herein by reference. Capitalized terms used herein and not
defined in the Agreement (including Section 7 hereof) shall have the meaning set
forth in the Plan. To the extent any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall control.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
Award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting. This award shall vest 100% on January 1, 2011 (the “Vesting Date”).

(b) Termination of Continuous Service. Except as otherwise provided in this
Section 3, the unvested portion of the award shall be forfeited as of the date
(the “Termination Date”) that the Grantee actually ceases to provide services to
the Company or any Affiliate in any capacity of Employee, Director or Consultant
(irrespective of whether the Grantee continues to receive severance or any other
continuation payments or benefits after such date) (such cessation of the
provision of services by Grantee being referred to as “Service Termination”). A
Service



--------------------------------------------------------------------------------

Termination shall not occur and Continuous Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Subsidiary or Affiliate, or any successor, in any
capacity of Employee, Director or Consultant, or (iii) any change in status as
long as the individual remains in the service of the Company or a Subsidiary or
Affiliate in any capacity of Employee, Director or Consultant.

(c) Involuntary Termination. In the event of Service Termination due to death,
disability, mandatory retirement pursuant to Board policy or failure of the
Director to be re-nominated or re-elected to the Board (provided such Director
has indicated his willingness to stand for re-nomination or re-election, as the
case may be), the Granted Units shall vest on the Termination Date and the
shares of Common Stock to be issued under the vested Granted Units shall be
delivered to the Grantee in accordance with Section 4 hereof, provided, however,
that in the event of a Change in Control on or after the Termination Date and
prior to the Delivery Date, the Common Stock shall be delivered on the date of
the Change in Control.

(d) Resignation or Other Termination. In the event of Service Termination
resulting from the Grantee’s voluntary resignation or termination from the Board
for any reason except as set forth in Section 3(c) above, all unvested Granted
Units subject to this award shall be immediately forfeited as of the Termination
Date.

(e) Change in Control. Any unvested portion of the Granted Units shall become
100% vested upon a Change in Control.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

The Company shall deliver to the Grantee on the Vesting Date or upon the date
the Granted Units pursuant to Sections 3(c) or
3(e), or as soon as practicable thereafter, a number of shares of Common Stock
equal to the aggregate number of Granted Units that vest as of such date;
provided, however, that no shares of Common Stock will be issued in settlement
of this award unless the issuance of shares complies with all relevant
provisions of law and the requirements of any stock exchange upon which the
shares of Common Stock may then be listed. No fractional shares of Common Stock
will be issued. The Company will pay cash in respect of fractional shares of
Common Stock.

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to shareholders of the Company,
or any extraordinary dividend or distribution of cash or other assets, in order
to prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

 

2



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. DEFINITIONS.

(a) “Agreement” shall mean this Deferred Stock Unit Award Agreement.

(b) “Board” shall mean the Board of Directors of the Company.

 

3



--------------------------------------------------------------------------------

(c) “Change of Control” means, and shall be deemed to have occurred:

(i) any person, entity or affiliated group becoming the beneficial owner or
owners of more than fifty percent (50%) of the outstanding equity securities of
the Company, or otherwise becoming entitled to vote shares representing more
than fifty percent (50%) of the total voting power of the Company’s
then-outstanding securities eligible to vote to elect members of the Board (the
“Voting Securities”);

(ii) a consolidation or merger (in one transaction or a series of related
transactions) of the Company pursuant to which the holders of the Company’s
Voting Securities immediately prior to such transaction (or series of related
transactions) would not be the holders immediately after such transaction (or
series of related transactions) of more than fifty percent (50%) of the Voting
Securities of the entity surviving such transaction (or series of related
transactions);

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the entire Board ceased for any reason to
constitute a majority thereof unless the election, or the nomination for
election by the Company’s shareholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period; or

(iv) a sale of all or substantially all of the Company’s assets.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(e) “Disability” shall mean the Grantee’s inability to substantially perform his
duties and responsibilities at the Company for a period of six (6) consecutive
months or nine (9) out of twelve (12) nonconsecutive months due to a physical or
mental disability.

(f) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(g) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(h) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(i) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(j) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

THIS AWARD SHALL BE SUBJECT TO ALL POLICIES ADOPTED BY THE BOARD WITH RESPECT TO
DIRECTOR COMPENSATION, AS SUCH POLICIES MAY BE AMENDED FROM TIME TO TIME,
INCLUDING THE POLICIES ADOPTED PURSUANT TO THE CORPORATE GOVERNANCE GUIDELINES &
PRINCIPLES, AS AMENDED AND RESTATED BY THE BOARD OF DIRECTORS ON APRIL 20, 2007,

 

4



--------------------------------------------------------------------------------

WHICH CURRENTLY PROVIDES THAT DIRECTORS ARE REQUIRED TO HOLD FIFTY-PERCENT
(50%) OF ALL SHARES OF COMMON STOCK RECEIVED AS COMPENSATION (AFTER THE SALE OF
THAT PORTION NECESSARY FOR PAYMENT OF TAX LIABILITY) FOR AT LEAST AS LONG AS THE
DIRECTOR CONTINUES TO SERVE ON THE BOARD.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the date below and the
Agreement is effective as of the day and year first above written.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC. /s/ Richard N. Nottenburg     By:   /s/
Andre Dahan     Name:    Andre Dahan     Title:   President and Chief Executive
Officer     December 21, 2009               December 10, 2009     Date      
Date

 

5